internal_revenue_service number release date index number ----------------------- ------------------------- ---------------------------------------------- ---------------------------- ------------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc tege eo2 plr-104268-09 date date legend district state plan ---------------------------------------------- ---------- ------------------------------------------------------------------------- trust ----------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ bank ------------------------ dear -------------- this is in reply to your letter dated date requesting rulings that the income of trust is excluded from gross_income under sec_115 that contributions to trust and payments from trust to provide health benefits are excludable from gross_income of the participants and their dependents under sec_105 and sec_106 of the internal_revenue_code facts district a political_subdivision of state adopted plan to provide post-employment health and welfare benefits for its employees district was created pursuant to enabling legislation passed by the state legislature act to construct and operate water treatment plants and collection systems it is governed by a commission comprised of eight members appointed by the governor of state each commission member serves a four year term and may be suspended or removed by the governor at his pleasure plr-104268-09 district has been delegated the power of eminent_domain pursuant to act district’s sole source of revenue is from fees collected from users of its water treatment services under plan district pays a portion of the premium for health_insurance_coverage for eligible retirees participants are responsible for the remainder of the premium all participant contributions to plan are made on a post-tax basis only eligible retirees and their participating dependents may participate in plan district created trust to provide a mechanism for funding benefits under plan trust’s income is derived from contributions from district and participating retirees and from investment_income trust assets are used solely for payment of medical benefits on behalf of eligible retirees spouses and participating dependents and for trust administration no portion of the principal or income of trust may be used for any other purpose than the exclusive benefit of participants in plan and the payment of reasonable plan and trust expenses the original trustee of trust is bank the trustee is appointed by district district may remove the trustee and appoint a successor trustee at any time district is the trust administrator district may terminate trust at any time upon termination of trust any assets remaining in trust will be used solely to provide benefits under plan and satisfy any remaining liabilities if any residual assets remain after satisfaction of all liabilities of plan such residual assets will be returned to district sec_115 law analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in addition pursuant to sec_6012 and the underlying regulations the investment fund being classified as a corporation that is subject_to taxation under subtitle a of the code was required to file a federal_income_tax return each year plr-104268-09 in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization trust provides health benefits to retired employees of district a political_subdivision of state providing health benefits to current and retired government employees constitutes the performance of an essential government function based upon revrul_90_74 and revrul_77_261 trust performs an essential_governmental_function within the meaning of sec_115 of the code the income of trust accrues to district upon the dissolution of trust the use of its remaining funds to provide health benefits for retirees satisfies an obligation district has assumed with respect to providing health benefits to its employees the benefit to the participating employees is incidental to the public benefit see revrul_90_74 based on the information and representations submitted by trust we hold that the income of trust is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for purposes of sec_115 accordingly trust’s income is excludable from gross_income under sec_115 of the code sec_105 and sec_106 sec_61 of the internal_revenue_code code provides that except as otherwise provided gross_income includes all income from whatever source derived including compensation_for services sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through insurance to one or more of his employees however if the insurance_policy trust or plr-104268-09 fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 of the code based on the information submitted and representations made we conclude that contributions paid to plan and payments made from plan which are used exclusively to pay for the accident or health coverage of retired employees and their spouses and dependents as defined in sec_152 of the code are excludable from the gross_income of retired employees and retired employees’ spouses and dependents under sec_106 and sec_105 of the code no opinion is expressed concerning the federal tax consequences of trust or plan under any other provision of the code other than those specifically stated herein the ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent plr-104268-09 in accordance with a power_of_attorney on file we are sending a copy of this letter to your representative sincerely _______________________ sylvia f hunt assistant chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes cc
